Citation Nr: 0307071	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for post-traumatic stress 
disorder (PTSD)

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active military duty from October 1963 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision in which the RO 
found that new and material evidence had not been submitted 
to reopen a claim for PTSD.

In November 1984, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied 
entitlement to service connection for post-traumatic stress 
neurosis.  The veteran filed a notice of disagreement (NOD) 
in January 1985, however, he did not submit a substantive 
appeal after the issuance of the statement of the case, and 
this decision became final, and his appeal was closed.  The 
veteran filed another application in March 2000 in an attempt 
to reopen his claim for entitlement to service connection for 
PTSD.  

Given the favorable decision as outlined below, the Board is 
undertaking additional development on the issue of service 
connection for PTSD pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the appellant's response to the 
notice, the Board will prepare a separate decision addressing 
the remaining issue.


FINDINGS OF FACT

1.  In a decision dated in November 1984, the RO denied the 
claim of entitlement to service connection for PTSD.

2.  The appellant was notified of this action and did not 
timely appeal.

3.  Evidence received since the November 1984 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 1984 RO decision that denied service 
connection for PTSD is a final decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  Evidence submitted in support of the appellant's attempt 
to reopen his claim of entitlement to service connection for 
PTSD is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  


Whether new and material evidence has been submitted 
sufficient
 to reopen a claim for service connection for lumbago.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  

In a November 1984 decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  This 
decision was based on the fact the record contained no 
confirmed diagnosis of PTSD.  

As a timely appeal of this adverse action was not perfected, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302.  However, the law and regulations 
provide that if new and material evidence has been presented 
or secured with respect to a claim that has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108.

Thus when considering a request to reopen a claim, the Board 
must first determine whether the evidence is new and material.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board 
so determines, the claim is reopened and the Board must then 
evaluate the merits of the appellant's claim in light of all 
the evidence, both new and old.  Id.

"New and material" evidence, for purposes of this appeal, is 
evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2001); see Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the RO decision 
dated November 1984.  Evans.

VA and private inpatient and outpatient treatment records 
dated from May 1979 to August 1984 contain no diagnosis of 
PTSD.  However, on VA outpatient treatment in January 1981 he 
was described as having traumatic stress neurosis.

The evidence received after the November 1984 rating decision 
includes the following:

In August 2000, the veteran submitted a statement in support 
of his claim that identified his combat stressors while on 
active duty in Vietnam.  He reported experiencing enemy 
mortar attacks and also submitted hostile fire pay stubs from 
May 1964 through March 1965.  

The veteran also submitted a VA progress note dated December 
1990 that indicated that he had "delayed stress syndrome."  

An August 2001 VA outpatient treatment report provided 
evidence of a medical diagnosis of PTSD.  The August 2001 
opinion was offered by the veteran's psychologist who had 
been treating him since July 2001.  In a letter dated in 
April 2002, the veteran's psychologist confirmed the 
diagnosis of PTSD, which he related to the veteran's 
experiences in Vietnam.  

In the Board's view, the August 2001 VA outpatient treatment 
report and April 2002 psychologist's note constitutes new and 
material because they contain findings of PTSD.  The 
psychologist's note also explained how the veteran's symptoms 
met the criteria for a diagnosis of PTSD.  A specific 
diagnosis of PTSD was not previously of record.  This 
evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  Accordingly, it is new and material and the 
claim is reopened. 


ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

